3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 1 of 16
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 2 of 16
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 3 of 16
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 4 of 16
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 5 of 16
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 6 of 16
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 7 of 16
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 8 of 16
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 9 of 16
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 10 of 16
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 11 of 16
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 12 of 16
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 13 of 16
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-18   Page 14 of 16
3:18-cv-03118-JFA      Date Filed 04/22/21      Entry Number 225-18         Page 15 of 16




               Michael Bratz
               7503 Tillman Hill Rd
               Colleyville, TX 76034

               Cell   817-253-1213


               E-mail mbratz1111@aol.com

DOB:

Family:

Education:      Stanford University 1974-77
                B.A. Economics, Stanford University 1977
                Allan Hancock JC 1973-74 Santa Maria, CA
                Lompoc High School, class of 1973 Lompoc, CA

Work History: 36 years NBA experience, including:
                13 years NBA management
                7+ years NBA Assistant Coach
                7 years NBA & College Personnel scout
                9 year NBA playing career

2016-18       Sacramento Kings          Director of Scouting
2013-16       Sacramento Kings          Assistant General Manager
2008-13       Denver Nuggets            Director of Scouting
2007-08       Milwaukee Bucks           College and Pro Personnel Scout
2006-07       Los Angeles Clippers      College Personnel Scout
2004-05       Cleveland Cavaliers       Director of Basketball Operations
2001-04       Cleveland Cavaliers       Director of Player Personnel
2000-01       Cleveland Cavaliers       College and Pro Personnel Scout
1999-00       Washington Wizards        Assistant Coach
1998-99       Utah Jazz                 Advance Pro Scout
1993-98       Sacramento Kings          Assistant Coach
1992-93       Washington Bullets        Advance Pro Scout
1991-92       Sacramento Kings          Assistant Coach
1988-91       Commercial Real Estate Sacramento, CA
1985-86       Sacramento Kings          NBA player
1983-85       Golden State Warriors     NBA player
1982-83       Chicago Bulls             NBA player
1981-82       San Antonio Spurs         NBA player
1980-81       Cleveland Cavaliers       NBA player
1977-80       Phoenix Suns              NBA player
1977          Drafted in 3rd round by Phoenix Suns

Skills: Has multi-faceted NBA experiences that have proved extrem ely valuable in
developing an eye for identifying and evaluating basketball talent at the college, NBA, and
international levels.
Being a player in the NBA and pl aying for som e of the top coaches in the business as well
as having some of the top players in the league as teammates developed his feel for NBA
talent and what characteristics, skill, size, and athleticism are necessary to be a
successful professional basketball player.
3:18-cv-03118-JFA       Date Filed 04/22/21       Entry Number 225-18         Page 16 of 16




Valuable lessons were learned from Coaches John MacLeod and Al Bianchi in Phoenix,
Bill Musselman in Cl evel and, Stan Albeck in San Antonio, Paul Westhead in Chicago, John
Bach in Golden State, and Phil Johnson and Frank Hamblen in Sacramento.
Interacting and competing on a daily basis with NBA teammates added to the expertise of
identifying the characteristics needed to be an NBA player. Teammates included Paul
Westphal, Walter Davis, Alvan Adam s, Don Buse, and Garfield Heard in Phoenix, Bill
Laimbeer, Randy Smith, and Mike Mitchell in Cleveland, George Gervin in San Antonio,
Mark Olberding in San Antonio, Chicago, and S acramento, Reggie Theus in Chicago and
Sacram ento, Purvis Short, Larry Smith, Lester Connor, Sleepy Floyd, Joe Barry Carroll,
and Mickey Johnson in Golden State, Joe Kleine, Larry Drew, Mike Woodson, Eddie
Johnson, LaSalle Thompson, and Terry Tyler in Sacramento. Westphal, Heard, Drew,
Woodson, and Theus went on to become Head Coaches in the NBA and Westphal and
Gervin are members of the NBA Hall of Fame.
As an NBA assi stant coach worked under G arry St. Jean and Eddie Jordan in Sacram ento
and helped to develop talented NBA players like Mitch Richmond (Hall of Fame), Lionel
Simmons (Rookie of the Year), Bobby Hurley, Brian Grant, and Michael Smith.
As an assistant coach in Washington, worked under former teammate Garfield Heard and
coached talented players like Richard Hamilton, Rod Strickland, and Juwan Howard .
All of the NBA experiences were put to use while eval uating college, NBA, and
international tal ent for the Cleveland Cavaliers working under General Manager Jim
Paxson.. As a college and pro personnel scout, then Director of Player Personnel and
Director of Basketball Operations, he was in charge of all facets of the scouting
department, pre-draft workouts, draft preparations, and the summer league department.
In 2002 Bratz scouted and helped draft Carlos Boozer with the 35 th pick and Matt Barnes
with the 45th pick. In 2003 scouted and helped draft LeBron Jam es with the 1 st pick and
Jason Kapono with the 31st pick. In 2004 Cleveland did not have a 2 nd round pick, but
Paxson traded Tony Batti e and 2 future 2 nd round picks for the rights to Drew Gooden and
Anderson Varejao who Bratz had scouted in Europe.
Bratz worked under Mark Warkentien and then Masai Ujiri while with the Denver Nuggets
as Director of Scouting. In the 2009 NBA draft scouted and assisted in the selection of Ty
Lawson with the 18th pick. In 2011 Bratz led the scouting and evaluation of Kenneth Faried
who the Nuggets took with the 22nd pick. In 2012 the Nuggets sel ected Evan Fournier of
France with the 20th pick. Bratz had scouted Fournier before the draft and was
instrumental in bringing him to Denver for a pre -draft workout that ultimately led to his
being drafted by the Nuggets.
Bratz left Denver in 2013 to become the Assi stant General Manager for the Sacram ento
Kings working under General Manager Pete D’ Alessandro and alongside Hall of Fame
advisor, Chris Mullin. Bratz was in charge of leading the scouting department and assisted
in the scouting, evaluation, and drafting of Ben McLemore with the 7 th pick in 2013, Willie
Cauley-S tein with the 6th pick in 2015, and De’ Aaron Fox (5th ), Justin Jackson (15th ), and
Harry Giles (20th ) in 2017.


Awards: Stanford Athleti c Hall of Fame, All Pac -8 First Team 1977, Academic All-American
1977, California Junior College Hall of Fame
